Name: Commission Regulation (EC) No 1478/2004 of 18 August 2004 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Regulation
 Subject Matter: international affairs;  Africa;  free movement of capital;  political framework;  economic conditions
 Date Published: nan

 19.8.2004 EN Official Journal of the European Union L 271/36 COMMISSION REGULATION (EC) No 1478/2004 of 18 August 2004 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 23 June and 13 July 2004, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2004. For the Commission Christopher PATTEN Member of the Commission (1) OJ L 162, 30.4.2004, p. 32. Regulation as last amended by Commission Regulation (EC) No 1149/2004 (OJ L 222, 23.6.2004, p. 17). ANNEX Annex I to Regulation (EC) No 872/2004 is amended as follows: 1. The entry Gus Kouvenhoven (alias (a) Kouenhoven, (b) Kouenhaven). Date of birth: 15 September 1942. Other information: Owner of Hotel Africa; President of the Oriental Timber Company shall be replaced by the following: Gus Kouwenhoven (alias (a) Kouvenhoven, (b) Kouenhoven, (c) Kouenhaven). Date of birth: 15 September 1942. Other information: Owner of Hotel Africa; President of the Oriental Timber Company. 2. The entry Leonid Minin (alias (a) Blavstein, (b) Blyuvshtein, (c) Blyafshtein, (d) Bluvshtein, (e) Blyufshtein, (f) Vladimir Abramovich Kerler, (g) Vladimir Abramovich Popiloveski, (h) Vladimir Abramovich Popela, (i) Vladimir Abramovich Popelo, (j) Wulf Breslan, (k) Igor Osols). Date of birth: (a) 14 December 1947, (b) 18 October 1946, (c) unknown). Nationality: Ukrainian. German Passports (name: Minin): (a) 5280007248D, (b) 18106739D. Israeli Passports: (a) 6019832 (6/11/94-5/11/99), (b) 9001689 (23/1/97-22/1/02), (c) 90109052 (26/11/97). Russian Passport: KI0861177; Bolivian Passport: 65118; Greek Passport: no details. Owner of Exotic Tropical Timber Enterprises. shall be replaced by the following: Leonid Minin (alias (a) Blavstein, (b) Blyuvshtein, (c) Blyafshtein, (d) Bluvshtein, (e) Blyufshtein, (f) Vladimir Abramovich Kerler, (g) Vladimir Abramovich Popiloveski, (h) Vladimir Abramovich Popela, (i) Vladimir Abramovich Popelo, (j) Wulf Breslan, (k) Igor Osols). Date of birth: (a) 14 December 1947, (b) 18 October 1946, (c) unknown). Nationality: Israeli. Forged German Passports (name: Minin): (a) 5280007248D, (b) 18106739D. Israeli Passports: (a) 6019832 (6/11/94-5/11/99), (b) 9001689 (23/1/97-22/1/02), (c) 90109052 (26/11/97). Russian Passport: KI0861177; Bolivian Passport: 65118; Greek Passport: no details. Owner of Exotic Tropical Timber Enterprises.. 3. The entry Baba Jobe. Nationality: Gambian. Other information: Director of Gambia New Millennium Air Company. Member of Parliament of Gambia. shall be replaced by the following: Baba Jobe. Nationality: Gambian. Other information: Former Director of Gambia New Millennium Air Company. Former Member of Parliament of Gambia.